DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 10-17 are withdrawn from consideration.
Responsive to communication filed on 8 July 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 18-20 in the reply filed on 8 July 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontoura et al. (US 2019/0163517) and further in view of Dow et al. (US 2016/0314014).

Regarding claim 1, Fontoura et al. teaches: A method, comprising: 
providing, to a server device, deployment data for a customer subscription associated with a deployment of a first set of virtual machines on a cloud computing system (¶ 44, “At 210, the resource manager collects data for VM deployments in a cloud computing system”), wherein the first set of virtual machines are implemented on a first set of compute cores and configured to provide one or more services of the customer subscription (¶ 28, “The customer can initially generate a request to deploy a virtual machine (e.g., via a virtual machine subscription) on one of several nodes of the cloud computing system running several virtual machines”); 
receiving, from the server device, a goal state of the customer subscription based on the deployment data (¶ 45, “At 220, based on the predicted resource utilization and the confidence score meeting the confidence score threshold, the predictive rightsizing controller generates a predicted rightsized deployment configuration for the VM deployment”), the goal state including a second set of virtual machines having rightsized specifications based on the deployment data and capable of providing the one or more services of the customer subscription (¶ 26, “predicted rightsized deployment configurations are generated for virtual machine “VM” deployments having deployment configurations that are modified to predicted rightsized deployment configurations based on a prediction engine of a resource manager”); 
causing the second set of virtual machines to be allocated on a second set of compute cores based on the action plan (¶ 45, “At 426, execute the request based on the predicted rightsized deployment configuration when the customer has opted-in to automatically executing the request to deploy the VM deployment based on the predicted rightsized deployment configuration”). 
Fontoura et al. do not teach, however, Dow et al. disclose: generating an action plan including a set of deployment actions for transitioning a current state of the customer subscription including the first set of virtual machines to the goal state of the customer subscription including the second set of virtual machines (¶ 75, “At block 312, a virtual machine migration plan is generated based on the heuristic state transition cost of the candidate paths in combination with the heuristic goal cost of a sequence of transitions from the origin state to the goal state having a lowest total cost”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of generating an action plan including a set of deployment actions for transitioning a current state of the customer subscription including the first set of virtual machines to the goal state of the customer subscription including the second set of virtual machines, as taught by Dow et al., in the same way to the transition of a first set of VMs to a goal state including a second set of VMs, as taught by Fontoura et al.. Both inventions are in the field of changing a VM deployment to improve efficiency, and combining them would have predictably resulted in “computing a better load-balanced or consolidated goal state exist, the process of determining a migration plan to get from the system's current state to the desired goal is particularly challenging, as a large number of intermediate states may be needed and some intermediate states may not be directly achievable due to a number of system constraints”, as indicated by Dow et al. (¶ 4).

Regarding claim 4, Fontoura et al. teaches: the goal state comprises the second set of virtual machines having the rightsized specifications selected based on a predicted utilization of computing resources by one or more customers associated with the customer subscription (¶ 45, “At 220, based on the predicted resource utilization and the confidence score meeting the confidence score threshold, the predictive rightsizing controller generates a predicted rightsized deployment configuration for the VM deployment”).

Regarding claim 5, Fontoura et al. teaches: generating the action plan comprises: receiving a user input indicating a request for a quantity of resources that differs from a quantity of resources allocated for the first set of virtual machines; and modifying the goal state based on a combination of the goal state received from the server device and the received user input (¶ 107, “The user may deselect any of the computing resources/spaces and/or confirm the automatic selection. The user may select a button 706 to navigate to a user interface (not illustrated) to view a recommended schedule (e.g., determined by the management service 102), modify the recommended schedule, and/or configure a schedule for the parking action (e.g., user defined)”).

Regarding claim 6, Dow et al. teaches: generating the action plan comprises identifying the set of deployment actions from a plurality of predefined actions, the plurality of predefined actions including one or more of: deallocating instances of the first set of virtual machines and reallocating the instances based on the rightsized specifications; oversubscribing one or more compute cores from the first set of compute cores such that the one or more compute cores become available for allocation to one or more additional virtual machines; or live-migrating instances of the first set of virtual machines from the first set of compute cores on a first one or more server nodes to a second set of compute cores on a second one or more server nodes based on the rightsized specifications (¶ 16, “A VM migration plan can be created by processing a first mapping of VMs to hosts along with a second mapping of VMs to hosts”).

Regarding claim 7, Fontoura et al. teaches: the action plan includes sequence and timing data for the set of deployment actions such that a transition from the current state of the deployment of the first set of virtual machines to the goal state of the deployment adheres to a fault domain of the deployment throughout the transition between the current state and the goal state (¶ 51, “After the VM allocator 50 selects one of the clusters 34 to allocate the VM, the allocation and healing controller 60 of the selected cluster 34 places the VM on one or more of the nodes in one or more of the racks 62 in the selected cluster 34 depending on the number of update and fault domains and other resources specified by the customer and based on the predictions provided by the prediction engine 2”).

Regarding claim 8, Dow et al. teaches: causing the second set of virtual machines to be allocated comprises providing the action plan to an allocation engine trained to identify one or more destination nodes including the second set of compute cores based on a metric of fragmentation for a node cluster associated with deploying the second set of virtual machines on the one or more destination nodes (¶ 71, “Any known method of generating a goal state may be used to determine the goal state, such as load balancing, resource consolidation, and the like.”).

Regarding claim 9, Dow et al. teaches: causing the second set of virtual machines to be allocated on the second set of compute cores is performed while providing access to the one or more services to one or more customers associated with the customer subscription (¶ 16, “The serialized output can be further processed into a parallel plan that achieves faster convergence (i.e., time to achieve the goal state from the origin state) through live guest migration”).

Claim(s) 18 and 20 correspond(s) to claim(s) 1 and 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontoura et al. and Dow et al., as applied above, and further in view of Bliesner et al. (US 2021/0073034).

Regarding claim 2, Fontoura et al. and Dow et al. do not teach, however, Bliesner et al. disclose: the first set of virtual machines comprises virtual machines of a first virtual machine family associated with a first set of virtual machine specifications (¶ 39, “as service provider networks offer a variety of different types of instances (e.g., elastic compute cloud instances, load balancing, relational database service, simple storage service, etc.), the management service may determine which VM instance type(s) are most suitable for the user”), and wherein the second set of virtual machines comprises virtual machines of a second virtual machine family associated with a second set of virtual machine specifications (¶ 73, “For example, if the CPU, memory, or VM instance type is changed such that the VM instance is optimized, the recommendation may be removed from the recommendations”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first set of virtual machines comprises virtual machines of a first virtual machine family associated with a first set of virtual machine specifications, and wherein the second set of virtual machines comprises virtual machines of a second virtual machine family associated with a second set of virtual machine specifications, as taught by Bliesner et al., in the same way to the method, as taught by Fontoura et al. and Dow et al.. Both inventions are in the field of right-sizing VMs, and combining them would have predictably resulted in “managing and/or optimizing computing resources, such as across an IaaS platform, PaaS, etc”, as indicated by Bliesner et al. (¶ 35).

Claim(s) 19 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontoura et al., Dow et al., and Bliesner et al., as applied above, and further in view of Luciano et al. (US 10,970,123).

Regarding claim 3, Fontoura et al., Dow et al., and Bliesner et al. do not teach, however, Luciano et al. et al. disclose: the first set of virtual machine specifications includes a first number of compute cores and the second set of virtual machine specifications includes a second number of compute cores (col. 8:67 and col. 9:1-2, “An instance type may be characterized by its computational resources (e.g., number, type, and configuration of central processing units [CPUs] or CPU cores)”), and wherein the rightsized specifications indicate the second number of compute cores based on a predicted utilization of cloud computing resources of the customer subscription, the predicted utilization of cloud computing resources being based on the deployment data (abstract, “the techniques include training a model to determine VM instance types recommended for supporting workloads. The model may receive utilization data representing resource-usage characteristics of the workload as input, and be trained to output one or more recommended VM instance types that are optimized or suitable to host the workload”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first set of virtual machines comprises virtual machines of a first virtual machine family associated with a first set of virtual machine specifications, and wherein the second set of virtual machines comprises virtual machines of a second virtual machine family associated with a second set of virtual machine specifications, as taught by Bliesner et al., in the same way to the method, as taught by Fontoura et al. and Dow et al.. Both inventions are in the field of right-sizing VMs, and combining them would have predictably resulted in a system configured to “increase the utilization of the computing resources, and also to more effectively meet the computing resource needs of users, service provider networks may offer a variety of different types of virtual machines”, as indicated by Luciano et al. (col. 1:38-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199